Citation Nr: 1403342	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-08 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation.

3.  Entitlement to accrued benefits.

4.  Entitlement to VA nonservice-connected death pension benefits.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Appellant





ATTORNEY FOR THE BOARD
A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to April 1972.  The Veteran died in December 2008.  The Appellant is the Veteran's surviving spouse.
	
This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2010 of a Department of Veterans Affairs (VA) Regional Office.

In November 2011, the Appellant appeared at a hearing before a Decision Review Officer.  In March 2013, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  Transcripts of the hearing are in the record. 

The claim for VA nonservice-connected death pension benefits is REMANDED to the RO via the Appeals Management Center in Washington, DC.

FINDINGS OF FACT

1.  The Veteran died in December 2008 and the cause of death, established by autopsy, and listed on the death certificate was exsanguinations and pericardial tamponade due to a ruptured dissecting aortic aneurysm.  

2.  At the time of his death, the Veteran did not have a service-connected disability.




3.  The fatal aortic aneurysm was not affirmatively shown to have been present during service; and the fatal aortic aneurysm, first diagnosed after service, is unrelated to an injury, disease, or event in service. 

4.  A service-connected disability did not cause or contribute to the cause of death and a service-connected disability did not hastened the Veteran's death.

5.  At the time of his death, the Veteran did not have a pending claim for VA benefits.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2013).

2.  The criteria for entitlement to dependency and indemnity compensation have not been met.  38 U.S.C.A. §§ 1310, 1318 (West 2002 and Supp. 2012); 38 C.F.R. § 3.22, 3.312 (2013).

3.  The criteria for entitlement to accrued benefits have not been met. 38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

In a claim for dependency and indemnity compensation, including the cause of death, notice under 38 U.S.C.A. § 5103(a)  must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342   (2007). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated in July 2009.  The Appellant was notified of the type of evidence that was required to substantiate the claim for the cause of death, namely, evidence that the Veteran's cause of death was the result of an incident, injury, or disease occurring in service.  


The Appellant was notified of how to establish service connection based on an already service-connected disability and the evidence necessary to establish service connection for a disability not yet service-connected. 

The Appellant was also notified that VA would obtain service records, VA records and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records or with her authorization VA would obtain any such records on her behalf.  The notice included the provisions for assigning the effective date of the claim and a disability rating. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim);  of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (preadjudication VCAA notice); and of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) (notice regarding elements of a claim of service connection for the cause of the Veteran's death, where the Veteran did not have any service-connected disability at the time of death). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. 

The RO has obtained the Veteran's service treatment records, VA records, and private medical records.  The Appellant has furnished a copy of the Veteran's death certificate.  


The Appellant has not identified any additionally available evidence for consideration in her appeal.  

On the claim of service connection for the cause of the Veteran's death, a VA medical opinion is not necessary because there is no indication of an association between a cause of the Veteran's death and any injury or illness during service.  38 C.F.R. § 3.159 (c)(4).  On the claim for accrued benefits, the question is whether the Veteran had a pending claim at the time of his death, which does not require a medical opinion to decide the claim and a VA medical opinion is not needed.  

As there are no additional records to obtain, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Cause of the Veteran's Death

The Appellant asserts that the Veteran's death was related to Agent Orange exposure in service as was porphyria, which contributed to the cause of the Veteran's death. 

Principles of Service Connection for Cause of Death

When a Veteran dies from a service-connected disability, the Veteran's surviving spouse is entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  




A death will be considered to result from a service-connected disability when the evidence establishes that a disability that is causally related to service either caused, or contributed to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.

Service connection requires: (1) the existence of a disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 

Exposure to certain herbicide agents, include one commonly known as Agent Orange, shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975).  38 U.S.C.A. § 1116(f). 

For any Veteran, presumed to have been exposed to Agent Orange during the Vietnam era, there is a presumption of service connection for certain diseases, including porphyria cutanea tarda.  38 U.S.C.A. § 1116(b)(1).



An aortic aneurysm is not a disease subject to presumptive service connection due to exposure to Agent Orange.  Notice, 59 Fed. Reg. 341 -346 (1994); 61 Fed. Reg. 41442 -41449 and 57586-57589 (1996); 67 Fed. Reg. 42600 - 42608 (2002); 68 Fed. Reg. 27630 -27641 (2003); 72 Fed. Reg. 32395 -32407 (2007); Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010). 

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2 ,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11  (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence. 38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 



If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b).

Evidence 

The Veteran died in December 2008.  The cause of the Veteran's death, established by autopsy, and listed on the death certificate was exsanguinations and pericardial tamponade due to a ruptured dissecting aortic aneurysm.  No other condition was listed as contributing to the cause of death. 

The pathologist, who performed the autopsy, reported that there were no significant acute or chronic injuries and the cause of death was unequivocal.  

At the time of the Veteran's death, service connection was not in effect for any condition.

The Veteran's DD Form 214 shows that he served for about one year and ten months and he had about one year and six months of foreign or sea service.  There is no evidence that the Veteran served in Vietnam.  The service personnel records show service included on the USS Vulcan and at the Roosevelt Roads Naval Station, in Puerto Rico.  




The service treatment records contain no finding or history of the fatal aortic aneurysm.

After service VA records from January 1978 to 1992 show a history of significant stomach complaints and other symptomatologies since about April 1977.  In April 1978, the Veteran was diagnosed with recurrent pancreatitis.  

In March 1996, private medical records included a history of abdominal pain since 1976 and acute intermittent porphyria.  The diagnosis was variegate porphyria.  In May 2002, the provisional diagnosis was acute intermittent porphyria.

The terminal private medical records show that in December 2008 the Veteran was admitted with vomiting, acute intermittent porphyria, chronic pancreatitis, pain, and hypokalemia.  He was found to be unresponsive and resuscitation efforts were unsuccessful and the Veteran died.

In March 2013, a private physician stated that he had treated the Veteran in 1996 for porphyria cutanea tarda, which the Veteran had from 1973 to 2008.  The private physician stated that it was likely as not that the Veteran contracted porphyria cutanea tarda during service, the result of Agent Orange exposure during service from 1970 to 1972.

In March 2013, the Appellant asserted that the Veteran was exposed to herbicides in service that caused porphyria, which contributed to the cause of his death and thus she was entitled to service connection for the cause of the Veteran's death.  






Analysis 

There is no service department evidence that the Veteran served in Vietnam.  The Veteran's assigned ships, the USS Vulcan served in the Atlantic fleet and the USS Petrel was stationed in Puerto Rico.  On this evidence, the Veteran is not presumed to have been exposed to Agent Orange in service.  38 C.F.R. § 3.307(a)(6)(iii), (iv).  

The service treatment records are entirely negative for evidence of the fatal aortic aneurysm.  Based on the service treatment records alone the fatal aortic aneurysm did not have onset in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

And the fatal aortic aneurysm is not a chronic disease listed in 38 C.F.R. § 3.309, and chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Walker v. Shinseki, 708 F.3d (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases, 38 C.F.R. § 3.309(a)). 

The earliest evidence of the fatal aortic aneurysm was during the terminal hospitalization in 2008, 36 years after the Veteran's discharge from service. 

The Appellant's assertion is that the Veteran's death was attributable to exposure to Agent Orange during service.  As already explained, there is no evidence that the Veteran served in Vietnam or was otherwise exposed to Agent Orange. 

The Appellant as a lay person, is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  


Also, the Appellant as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, at 1377. 

On the question of whether there is an association or causal relationship, that is, a link or nexus, between porphyria and the cause of death as asserted by the Appellant, requires an inference or a conclusion based on evidence.  However, such an inference or conclusion is not one the Appellant is competent to make based on mere personal observation.  Moreover, it is not argued or shown that the Appellant is otherwise qualified through specialized education, training, or experience to diagnose or offer an opinion on the relationship between porphyria and the cause of death. 

To the extent that the Appellant's statements are offered as proof of such a medical nexus, the statements and testimony are not competent evidence and cannot be considered as evidence favorable to the claim.





Since a lay person is not competent to render such an opinion, competent medical evidence is required.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion. 38 C.F.R. § 3.159.

With regard to a medical opinion, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, whether the opinion is the product of reliable principles, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302   (2008).  

The medical evidence in favor of the claim consists of the opinion of a private physician who stated that the Veteran had porphyria cutanea tarda, which was likely as not the result of the Veteran's exposure to Agent Orange during service.  As the medical opinion is predicated on an incorrect factual premise, exposure to Agent Orange is not established, the opinion has not probative value on a material issue of fact.

As there is no competent lay or medical evidence that the fatal aortic aneurysm was due to an injury, disease, or event in service, service connection for the cause of the Veteran's death based on the fatal aortic aneurysm is not warranted.  Also there is no competent lay or medical evidence that porphyria cutanea tarda was due to exposure to Agent Orange or contributed to the cause of the Veteran's death. 





For these reasons, the preponderance of the evidence is against the claim that the Veteran's death was due to a service-connected disability as the principal or contributory cause of death and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Dependency and Indemnity Compensation

Dependency and indemnity compensation may be awarded to a Veteran's surviving spouse if, at the time of the Veteran's death, he was receiving, or was entitled to receive, compensation for a service-connected disability that was rated totally disabling.  The evidence shows that at the time of his death the Veteran was not receiving, or was he entitled to receive, compensation for a service-connected disability that was rated totally disabling.  Accordingly, dependency and indemnity compensation is not warranted.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

Accrued Benefits

Upon the death of a Veteran, periodic monetary benefits to which the veteran was entitled at the time of death are payable to a proper claimant.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  There is no basis for an accrued benefits claim unless the Veteran from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998). 

Prior to the Veteran's death, there was no claim that was still pending at the time of the Veteran's death in December 2008.  The last rating decision prior to the Veteran's death was in a rating decision in April 1993 that denied service connection for an oral condition.  After the Veteran was notified of the rating decision and of his right to appeal, the Veteran did not appeal the rating decision and the rating decision became final. 


In June 1994, the Veteran submitted a statement addressing a stomach problem, recurrent acute pancreatitis, and a dental problem.  In response, the RO issued a deferred rating decision in June 1994, which stated that the Veteran had previously been disallowed service connection for pancreatitis, a dental problem, and nonservice-connected pension.  The Veteran was notified of this in a letter sent to him that month.  In the letter the Veteran was notified that his claim can only be reopened by submission of new and material medical evidence.

The RO received no response from the Veteran within one year from the date of the June 1994 letter and the June 1994 compensation claim must be deemed as abandoned.  38 C.F.R. § 3.158.

In sum, there was no pending claim for VA benefits prior to the Veteran's death.


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to dependency and indemnity compensation is denied.

Entitlement to accrued benefits is denied.


REMAND

In January 2011, the Appellant filed an application for death pension.  




In order to receive death pension as a surviving spouse, the Appellant must be the surviving spouse of a veteran who had the requisite wartime service, and her income must be less than the statutory maximum rate of death pension.  38 U.S.C.A. § 1541. 

The surviving spouse of a veteran who meets the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from any source shall be counted as income during the 12-month period in which received, unless specifically excluded under 38 C.F.R. § 3.272. 38 C.F.R. § 3.271.  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month period following receipt of the income.  38 C.F.R. § 3.271(c). 

In November 2011, the Appellant submitted an Improved Pension Eligibility Verification Report.  In the report the Appellant stated that she received gross wages of $19,009 for 2010 and $7,920.75 for 2011.  She reported that she became disabled and unable to work as of May 2011 and that her income stopped as of that that time. 

In November 2011, the Appellant testified that her only income was $745.00 per month, which was income from retirement.  She reported that she had ongoing medical and utility bills.

As the record suggests that the Appellant's income and expenses may be materially changed from that reported in the November 2011, a remand is necessary to obtain an updated financial status for the Appellant.  




Accordingly, the case is REMANDED for the following action:

1.  Ask the Appellant to complete an Improved Pension Eligibility Verification Report for each year since 2011.  

2.   After the development is completed, adjudicate the claim.  If the benefit is denied, furnish the Appellant and her representative a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


